Case 4:20-cr-00130 Document 12 Filed on 02/27/20 in TXSD Page 1of5

UNITED STATES DISTRICT COURT United States Courts

Southern District of Texas
SOUTHERN DISTRICT OF TEXAS FILED
HOUSTON DIVISION
FEB 27 2020
UNITED STATES OF AMERICA § .
§ David J. Bradley, Clerk of Couri
v. §
§ CRIMINAL NO.
JOSEPH WELDON § . em o&
20CR 130
INDICTMENT
THE GRAND JURY CHARGES THAT:
COUNT ONE

On or about January 17, 2020 in the Houston Division of the Southern District of Texas,
the defendant,
JOSEPH WELDON,
did knowingly possess a firearm, namely a destructive device, that was not registered to him in the
National Firearms Registration and Transfer Record.

In violation of Title 26, United States Code, Sections 5861(d), 5845, and 5871.
Case 4:20-cr-00130 Document 12 Filed on 02/27/20 in TXSD Page 2 of 5

COUNT TWO
On or about January 31, 2020 in the Houston Division of the Southern District of Texas,
the defendant,
JOSEPH WELDON,
did knowingly possess a firearm, namely a destructive device, that was not registered to him in the
National Firearms Registration and Transfer Record.

In violation of Title 26, United States Code, Sections 5861(d), 5845, and 5871.
Case 4:20-cr-00130 Document 12 Filed on 02/27/20 in TXSD Page 3 of 5

COUNT THREE
On or about January 31, 2020, in the Houston Division of the Southern District of Texas,
the defendant,
JOSEPH WELDON,
not being a licensed dealer of firearms within the meaning of Chapter 44, Title 18, United States
Code, did willfully engage in the business of dealing in firearms.
In violation of Title 18, United States Code, Sections 922(a)(1)(A), 923(a), and

924(a)(1)(D).
Case 4:20-cr-00130 Document 12 Filed on 02/27/20 in TXSD Page 4 of 5

NOTICE OF CRIMINAL FORFEITURE
Pursuant to Title 18, United States Code, Section 924(d)(1), and Title 28, United States
Code, Section 2461(c), the United States of America hereby gives notice that upon conviction of
Possession of a Destructive Device, as charged in Counts One and Two, all firearms, destructive
devices and ammunition involved in or used in a violation of Title 26, United States Code,

Sections 5861(d), 5845, and 5871 are subject to forfeiture, including but not limited to:

1) 30 Destructive Devices, specifically, pipe bombs

2) Bump stock purchased on 1/17/20 — no manufacturer or serial number
3) Romania, model: unknown, rifle, s/n: GM1358-1959

4) .223 cal rifle, no manufacturer, model, or s/n

5) .223 cal rifle, no manufacturer, model, or s/n

6) Magpul brand bumpstock

7) 34 rounds of PPU brand, .38 caliber ammunition

8) 4 rounds of Remington brand, .223 caliber ammunition

9) 1 round of TULA Cartridge Works brand, 7.62mm ammunition
10) 208 rounds of LC (Lake City) brand, 5.56mm ammunition

11) 128 rounds of assorted brand, .45 caliber ammunition

12) 49 rounds of Frontier brand, 5.56mm ammunition

13).18 rounds of 7.62mm ammunition (unknown mfg)

14) 440 rounds of assorted brand .22 caliber ammunition

15) 70 rounds of assorted brand and caliber ammunition

16) 33 rounds of LC (Lake City) brand, 5.56mm ammunition

17) 104 rounds of assorted brand, 5.56mm ammunition
Case 4:20-cr-00130 Document 12 Filed on 02/27/20 in TXSD Page 5 of 5

A TRUE RIT:
Original signature on File

FOREPERSON OF THE GRAND JURY

RYAN K. PAPRICK
UNITED STATES AT EY

BY:
Lisa Collins [/[//
Assistant United States Attorney

 
